Title: To James Madison from George Joy, 10 February 1807
From: Joy, George
To: Madison, James



Dear Sir,
London 10th. Feby: 1807

I believe I promised you, in my last a transcript of certain marginal Notes on the Pamphlet you were so good as to send me: but besides that copying my own writing is the last of all possible amusements, and my Nephew having been all the time absent; I found the question it treats of drawing to a Conclusion which was not likely to be influenced by any discussion between you and me.  I did not hesitate, however, on receipt of your favor of  April to communicate to Mr: Fox such part of it as related to the differences between the two Countries; perceiving in the measure a possible promotion of the conciliatory dispositions that it has been my Aim to cultivate, and apprehending, for the reasons set forth in the enclosed, no possible inconvenience from it.
From Mr: Fox, whom I could not see in his illness, and, perhaps ought not to, had he been well, I had, as you will perceive, no written Reply; but I was assured that he manifested to Mr: Monroe the same zeal to maintain the relations of "harmony and sincere friendship" that he had ever professed; and in short that he expressed to him his apprehension, his only apprehension, that he should be disposed to grant America too much.  I hope the U.S. have lost nothing in the treaty, the terms of which I have never enquired into, by the decease of this truly noble and benevolent, tho’ perhaps imperfect, man.  I have not been without my fears that his Colleagues might deal out their Concessions with a sparing hand from the want of his weight of Character to justify them.  I think however there is now but little danger of their being shaken.  Nous verrons.  Would you know the wish of some of the best friends of America here?  Tis that faults may be found in the treaty, to a certain extent, on both sides.  This they consider a test of reciprocity without which it cannot be lasting.  Indeed the mutual Concession that cements a treaty must be expected to call forth objections from the turbulent and captious; but I hope nothing will be found in it so radically wrong as to require deracination.
Besides the Efforts here referred to, I have taken care to disseminate certain estimates of the proportion of the Proceeds of the Remitances from America to the belligerent nations, which find their way to England, and are applied either directly, or more commonly by the sale of the Proprietors’ Drafts to the Importers in America, to pay for british Manufactures; and for some time, but more especially a short time, before the Treaty was contracted, I took care to promote an enquiry into the British Newfoundland fishery business, so snugly conducted by neutral aid at Boston.  I knew one house at Poole that sent 25,000 Quintals the preceeding, and 40,000 the last, season to be sold or reshipped at that port.  This to be sure was a large proportion for one house; and the Head of it controuls a great number of Votes for the 2 Members who are of course his friends; so that the truth of the information was very easily confirmed.  Indeed as I knew what the Result must be, I preferred promoting the Enquiry to placing it in the shape of direct information.  The rocking of this Cradle for the nursery of the vital strength of Britain: (for I was apprized on a visit to Poole that the ships took out even more green hands (Landsmen) than the Law enjoined:), and the increasing difficulty of getting the fish to Market from England, which had already induced the Owners in several instances to forego the Bounty 3/ . Pr Quintal here (being 20 Pr Ct: on its present value) and incur the foreign Duty with us: these Considerations, I thought, could not fail to influence the discussion; which by the way I found so sluggish that I feared I should be obliged to enlist as fifth Commissioner.  Whether Mr: Monroe or Mr: Pinkney made use of the Fish Argument or not I do not know.  It did not appear to me important that they should; and the inclination of my own opinion was that it would operate more favorably derived to the administration here thro’ a home Channell; besides I have carefully abstained from all intercourse with these Gentlemen, that in case of interrogatory, I might aver that my Suggestions did not originate with them.  I know, however, that they were furnished by my friend Mr: Williams with corresponding, (not literal), estimates of the influx of wealth to this Country from our trade with the other Belligerents.  Par Parenthèse, I dont believe we had the best advantage in the Negotiation from the Non importation Bill.  You know I am in the habit of giving you my opinion without Reserve.  Under the Change of administration it was, I apprehended, worse than useless.  The immediate Negotiators could not but see in it a Weapon in the hands of the opposition to inflict them with the Charge of timidity; and the haughty spirit of this people is hard to subdue even by an appeal to their Interest.  These interpositions of temper in the struggle for the Empire of reason, which is not without its advocates in this Country, tend powerfully to retard it’s progress.  But let that pass.  We have our speculations here of the next Presidency; and are told that Randolph is endeavouring to set up Mr: Monroe in opposition to you.  Mr. Monroe “will sooner be a Constable”, of this you may be assured.  This reminds me of the scanty provision for the official Characters of the United States, wch. I cannot but consider reproachful in every point of view: it is hostile to the first principles of elective Government, by circumscribing the numbers from wch. it’s members can possibly be chosen: it is not warranted by the poverty or distress of the Country, for there is no Country on earth so flourishing; it is prejudicial to the true principles of independence, which can only be maintained in equilibrio between the public functionary and the rest of the Community: but by a Parsimony, the reverse of economy, the Man that promotes and maintains the prosperity of the Country is the only one that does not enjoy it.  I hope if you succeed to the Presidency you will not seek an unworthy popularity by a shew of savings, which, however formidable in figures, would scarcely amount to a Cent Pr Head on the Population; and be cheerfully paid by that Class of the Community on which it would fall: a false appearance of things at which sound Policy and Justice equally revolt.  I never heard Mr: Monroe complain but I cannot but contemplate him as occupied in calculating whether it be cheaper to buy or jobb his Horses; when he should be perched on a Sofa ruminating on the means of carrying a political point; or consulting a large and expensive library for authorities to obviate a false Axiom.  I’ll venture to say that a Bachelor with his Curricle and Groom will rarely bring the year round with three fourths of Mr: Monroe’s salary.  And what is Mr: Pinkney to do, with his family?  I think Mr: Jefferson cannot do a better thing on retiring from Office than to place this subject in it’s true light.  Profusion is at all times to be avoided: it tends to lassitude and Corruption; but the Man who devotes himself to the public should derive at least equal Emolument from them with what he could obtain elsewhere, for it is inconsistent with the spirit of a free people to be fettered with the Idea of obligation for services unrequited, or inadequately compensated.  With sincere Esteem and Respect, I rest, Dear Sir, Your friend & Servt:

Geo: Joy


My address is No. 7 Old Broad Street: but Letters simply addressed to me in London will always find me.

